                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TENNESSEE

                                            )
STEPHEN EIMERS, as Personal Representative )
of the Estate of HANNAH EIMERS, Deceased, )
                                            )
        Plaintiff,                          )
                                            )
v.                                          )
                                              Case No. ____________________
                                            )
VALMONT INDUSTRIES, INC. a foreign          )
                                              JURY DEMANDED
corporation; VALMONT HIGHWAY, a foreign )
corporation; ARMORFLEX INTERNATIONAL )
LIMITED, a foreign corporation; LINDSAY     )
CORPORATION, a foreign corporation;         )
LINDSAY TRANSPORTATION SOLUTION )
SALES & SERVICE LLC, a foreign corporation; )
and REYNOLDS FENCE & GUARDRAIL,             )
INC., a foreign corporation,                )
                                            )
        Defendants.                         )


                                        NOTICE OF REMOVAL

         Defendants Lindsay Corporation, Lindsay Transportation Solutions Sales & Service,

LLC (“LTSSS”), and Lindsay Transportation Solutions Inc. f/k/a Barrier Systems, Inc.

(collectively, “Lindsay”), pursuant to 28 U.S.C. §1441, et seq., hereby remove this action

originally filed in state court to the United States District Court for the Eastern District of

Tennessee, and allege as follows:

         1.        On January 24, 2019, Plaintiff Stephen Eimers filed an action entitled Stephen

Eimers, as Personal Representative of the Estate of Hannah Eimers, Deceased v. Valmont

Industries, et al., in the Circuit Court for McMinn County, Tennessee.1 The three Lindsay

entities filing this Notice are named as defendants in such action. None of these defendants has

1
  Mr. Eimers previously filed this action in McMinn County Circuit Court on October 24, 2017, which case was
removed to this Court on December 27, 2017 (Case No. 1:17-cv-00356). On January 19, 2018, Mr. Eimers filed a
Motion for Voluntary Dismissal, and the case was dismissed without prejudice by Order entered February 5, 2018.

LEGAL\33014250\1
4820-0935-4071 v1
2941712-000003 11/28/2017
Case 1:19-cv-00044-TRM-SKL Document 1 Filed 02/15/19 Page 1 of 4 PageID #: 1
been served with process as of the filing of this Notice. To date, the only document on file with

the state court is Plaintiff’s Complaint, a true and accurate copy of which is attached as Exhibit

1. Thus, no return of service on any defendant has been filed in state court. Although pursuant

to 28 U.S.C. §1446(b)(2)(A), no consent to removal is necessary from an unserved defendant,

counsel for Lindsay has confirmed with counsel for Defendants Valmont Industries, Inc.,

Valmont Highway, and Armorflex International Limited and counsel for Defendant Reynolds

Fence & Guardrail, Inc. that all of those defendants consent to removal of this action to this

Court.2

          2.       On its face, the case stated by the Complaint is removable to this Court pursuant

to 28 U.S.C. §1441, in that Plaintiff Stephen Eimers is a resident of Loudon County, Tennessee,

and none of the defendants is organized under the laws of the State of Tennessee, nor has its

principal place of business in the State of Tennessee. One defendant, LTSSS, is a limited liability

company organized under the laws of the State of Nebraska with its principal place of business in

Nebraska. The sole member of LTSSS is Lindsay Sales Holding Company, LLC, which is also

organized under the laws of the State of Nebraska with its principal place of business in

Nebraska. Lindsay Sales Holding Company, LLC’s sole member is Lindsay Corporation, a

corporation organized under the laws of the State of Delaware with its principal place of business

in Nebraska.

          3.       The above-described action is a civil action of which this Court has original

jurisdiction pursuant to the provisions of 28 U.S.C. §1332 and is one which may be removed to

this Court by Lindsay pursuant to the provisions of 28 U.S.C. §1441, in that complete diversity

of citizenship exists between the parties. In addition, Plaintiff is seeking damages in the amount


2
 Lindsay counsel communicated with counsel who represented these defendants in the original case filed by Mr.
Eimers in 2017.
                                                       2
4820-0935-4071 v1
2941712-000003 11/28/2017
Case 1:19-cv-00044-TRM-SKL Document 1 Filed 02/15/19 Page 2 of 4 PageID #: 2
of $5,000,000, such that the matter in controversy exceeds, exclusive of interest and costs, the

sum of $75,000. Therefore, this Court has original jurisdiction over this action.

         4.        Pursuant to 28 U.S.C. § 1446(d), Lindsay will (1) file a copy of this Notice of

Removal with the Circuit Court for McMinn County, Tennessee, (2) provide prompt notice to

Plaintiff of removal, and (3) file proof of all notices and filings with the Clerk of the United

States District Court for the Eastern District of Tennessee. A copy of the Notice to be filed with

the Circuit Court for McMinn County, Tennessee is attached hereto as Exhibit 2.

         5.        By filing this Notice of Removal, Lindsay does not waive any defense that may

be available to it.

         WHEREFORE, Lindsay gives notice that the above action now pending against it in the

Circuit Court for McMinn County, Tennessee, has been removed therefrom to this Court.




                                                  3
4820-0935-4071 v1
2941712-000003 11/28/2017
Case 1:19-cv-00044-TRM-SKL Document 1 Filed 02/15/19 Page 3 of 4 PageID #: 3
                                              Respectfully submitted,


                                              BAKER, DONELSON, BEARMAN, CALDWELL
                                              & BERKOWITZ, P.C.



                                              s/ Brigid M. Carpenter
                                              BRIGID M. CARPENTER (B.P.R. No. 018134)
                                              bcarpenter@bakerdonelson.com
                                              211 Commerce Street
                                              Suite 800
                                              Nashville, Tennessee 37201
                                              Telephone: 615.726.7341
                                              Facsimile: 615.744.7341

                                              Attorneys for Lindsay Corporation, Lindsay
                                              Transportation Solutions Sales & Service, LLC, and
                                              Lindsay Transportation Solutions, Inc. f/k/a Barrier
                                              Systems, Inc.


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing has been

provided via electronic mail and U.S. Mail, postage prepaid to:

Theodore J. Leopold
Leslie M. Kroeger
Poorad Razavi
Cohen Milstein Sellers & Toll, PLC
2925 PGA Boulevard, Suite 200
Palm Beach Gardens, Florida 33410

Gregory F. Coleman
Adam A. Edwards
Justin Day
Greg Coleman Law PC
800 S. Gay Street, Suite 1100
Knoxville, Tennessee 37929

this 15th day of February, 2019.
                                              s/ Brigid M. Carpenter
                                              Brigid M. Carpenter


                                                 4
4820-0935-4071 v1
2941712-000003 11/28/2017
Case 1:19-cv-00044-TRM-SKL Document 1 Filed 02/15/19 Page 4 of 4 PageID #: 4
